Citation Nr: 1302572	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  06-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder.

3.  Entitlement to a disability rating greater than 20 percent for fracture, distal tibia and fibula.

4.  Entitlement to an earlier effective date, prior to February 12, 1996, for service connection for residuals, right leg fracture.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Mother


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had service in the Army Reserves with active duty for training (ACDUTRA) service from February 1980 to August 1980 and in the Army National Guard from September 1984 to November 1989.  The Veteran had active duty service from January 1990 to August 1993.  The Veteran is barred from receiving VA benefits for this period of service between January 1990 and August 1993 as his service was characterized as dishonorable. 

This matter came to the Board of Veterans' Appeals (Board) from March 2006 and June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2006 rating decision addressed the claims for entitlement to a disability rating greater than 20 percent for fracture, distal tibia and fibula and entitlement to an earlier effective date, prior to February 12, 1996, for service connection for residuals, right leg fracture.  The June 2009 rating decision addressed the claim of whether new and material evidence has been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder.

The issue of whether there was clear and unmistakable error (CUE) in a March 3, 2006 rating decision that denied entitlement to an earlier effective date, prior to February 12, 1996, for service connection for residuals, right leg fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder and entitlement to a disability rating greater than 20 percent for fracture, distal tibia and fibula are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2007 rating decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2.  Evidence received since the June May 2007 rating decision is not cumulative of the evidence of record at the time of the May 2007 denial, as it relates to an unestablished fact necessary to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder and raises a reasonable possibility of substantiating the Veteran's claim.

3.  A November 1997 rating decision awarded an effective date of February 12, 1996, for service connection for a fracture of the distal tibia and fibula; no notice of disagreement was received within one year of this rating decision.

4.  In November 2005, the Veteran filed a new claim for entitlement to an effective date prior to February 12, 1996, for the award of service connection for fracture, distal tibia and fibula.

5.  The Veteran's freestanding claim for an earlier effective date is barred as a matter of law.



CONCLUSIONS OF LAW

1.  The May 2007 rating decision which denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the May 2007 rating decision in connection with the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The November 1997 rating decision which implemented the grant of service connection for fracture, distal tibia and fibula and assigned an effective date of February 12, 1996, for service connection is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2012).

4.  There is no legal entitlement to an effective date earlier than February 12, 1996, for the award service connection for fracture, distal tibia and fibula.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400. 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regards to the Veteran's application to reopen, since the initial reopening sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any deficiencies in the Board's duties will be corrected upon remand.

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the Veteran's claim of entitlement to an earlier effective date as this issue in this case turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that would aid in substantiating the instant claims, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

I.  New and Material

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  Notably, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," with new and material evidence as to each unproven element of a claim not required.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The claim for entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder was previously denied in an unappealed May 2007 rating decision on the basis that the evidence failed to establish that VA medical or educational services were the proximate cause of additional disability.  At the September 2012 Board hearing, the Veteran testified that the activities he participated in during his vocational rehabilitation training program triggered a relapse of his psychiatric disorder rendering him unable to continue participation in the program.  In light of both Justus and Shade, the Board finds that the Veteran's testimony regarding the failure of the VA to properly diagnose his bipolar disorder in a timely fashion so that proper treatment would have allowed for completion of the vocational rehabilitation training program is sufficient to reopen the claim.  However, for reasons described in REMAND section below, the Board will not further address this reopened claim at this time, as additional evidentiary development is warranted.

II.  Earlier Effective Date

The Veteran asserts that the effective date for the award of service connection for fracture, distal tibia and fibula should be earlier than February 12, 1996.  Specifically, he contends that he should be awarded service connection dating back to his original claim in January 1992, which was prior to his separation from active duty service in August 1993.  The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2012).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.

The Board has reviewed the record, and finds that there is no correspondence from the Veteran which can be construed as a timely notice of disagreement with respect to the grant of service connection for fracture, distal tibia and fibula in the November 1997 rating decision.  While the Veteran submitted an April 1998 statement regarding the aggravation of his knees during his second period of service, there is no indication that this statement served as a notice of disagreement (NOD) with the November 1997 rating decision.  Moreover, there was no mention of the issue of an earlier effective date for fracture, distal tibia and fibula and in no way can the April 1998 statement be construed as an intention to initiate an appeal of this issue.  Therefore, the April 1998 statement cannot constitute a timely appeal of the effective date issue.  Therefore, the November 1997 rating decision, which assigned an effective date of February 12, 1996, for service connection for fracture, distal tibia and fibula, is final.  See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

Additionally, while the Veteran submitted a statement in November 2005 claiming that he was entitled to an earlier effective date for his award of service connection for fracture, distal tibia and fibula, this was not a timely appeal and is therefore a new claim for an earlier effective date for the award of service connection for fracture, distal tibia and fibula.  However, as noted above, the November 1997 rating decision is final and there are no freestanding earlier effective date claims.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As the Veteran's current appeal thus consists of a "freestanding claim for earlier effective dates," it would vitiate the rule of finality.  As such, the Board finds that there is no proper claim in this case.  The Veteran's claim must therefore be denied as a matter of law. 



ORDER

New and material evidence having been received, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder is reopened; to this extent only, the claim is granted.

Entitlement to an earlier effective date, prior to February 12, 1996, for service connection for residuals, right leg fracture is denied.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder and entitlement to a disability rating greater than 20 percent for fracture, distal tibia and fibula.

The Board notes, initially, that the Veteran is service-connected for fracture, distal tibia and fibula, currently evaluated as 20 percent disabling.  In a March 2006 rating decision, the RO relied on a January 2006 VA examination in assigning the Veteran's 20 percent evaluation.  However, at the September 2012 Board hearing, the Veteran asserted that his condition has increased in severity since the January 2006 VA examination.  In this regard, the Board notes that VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected fracture, distal tibia and fibula.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

With regard to the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder, the Board notes, initially, that generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); but see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this instance, the Veteran contends that if the Temple VA Medical Center (VAMC) had timely diagnosed his bipolar disorder he would have been able to complete the Vocational Rehabilitation training program in Phoenix, Arizona.  The Veteran further contends that the untimely diagnosis caused a worsening of his mental condition.  

VA regulations provide that benefits under 38 U.S.C. 1151, for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2012).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 17.32; see also VAOPGCPREC 40-97.  Finally, the additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2012).  To establish causation, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

In consideration of the Veteran's lay statements and pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With recognition of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that a remand for a VA examination to determine if the Veteran has bipolar disorder as a result of the failure of the Temple VAMC to timely diagnose the Veteran rendering him unable to complete his Vocational Rehabilitation training program.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected fracture, distal tibia and fibula.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A complete rationale should be given for all opinions and conclusions expressed.

2.  Refer the case to a VA physician for a VA medical opinion on the claim for compensation under 38 U.S.C.A. § 1151.  The claims file, including this remand, must be made available to the examiner for review.  After reviewing the record, the physician is requested to provide an opinion as to the following questions:

a.  Does the Veteran have an additional disability as a result of his participation in the Vocational Rehabilitation program in Phoenix, Arizona?  If so, identify the specific disability.  Was the additional disability caused by the failure of VA personnel to timely diagnose the Veteran's psychiatric disability?

b.  If the answer to (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment? or,

c.  If the answer to (a) is yes, is it at least as likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was due to an event not reasonably foreseeable? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


